--------------------------------------------------------------------------------

Exhibit 10-p


TRUSTMARK CORPORATION
FORM OF
PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT


Granted <<grant date>>



This Performance-Based Restricted Stock Agreement (“Agreement”) is entered into
as of <<grant date>> pursuant to the 2005 Stock and Incentive Compensation Plan
(the “Plan”) of Trustmark Corporation (the “Company”) and evidences the grant of
Restricted Stock (as defined in the Plan), and the terms, conditions and
restrictions pertaining thereto, to «name» (the “Associate”).


WHEREAS, the Company maintains the Plan under which the Committee (as defined in
the Plan) may, among other things, award shares of the Company’s common stock
(“Stock”) to such key associates of the Company and its Subsidiaries as the
Committee may determine, subject to terms, conditions and restrictions as it may
deem appropriate; and


WHEREAS, pursuant to the Plan, the Company, upon recommendation by the Committee
and approval by the Company’s Board of Directors, has granted to the Associate a
restricted stock award conditioned upon the execution by the Company and the
Associate of a Performance-Based Restricted Stock Agreement setting forth all
the terms and conditions applicable to such award;


NOW THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its Subsidiaries by the Associate
and of the covenants contained herein, the parties hereby agree as follows:


1.             Award of Shares.  Under the terms of the Plan, the Company, upon
recommendation by the Committee and approval by the Company’s Board of Directors
on << meeting date>>, awarded to the Associate a restricted stock award (the
“Award”) effective on <<grant date>> (“Award Date”), covering «shares» shares of
the Company’s Stock (the “Award Shares”) subject to the terms, conditions, and
restrictions set forth in this Agreement.  


2.
Period of Restriction and Vesting in the Award Shares.



(a)
Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the “Period of Restriction”) applicable to the Award Shares is the
period from the Award Date through <<end of restriction period>>, with vesting
in the Award Shares being determined by the Company’s return on average tangible
equity (“ROATE”) and total shareholder return (“TSR”) ranking for the <<number>>
calendar quarters beginning <<beginning of measurement period>> and ending <<end
of measurement period>> (the “Performance Period”) compared to the ROATE and TSR
for the Peer Group (see Attachment A) as follows, where vesting in the Award
Shares is equal to the number of the Award Shares multiplied by the sum of the
vesting percentage in (A) and the vesting percentage in (B) below:




 
(A)
   
(B)
ROATE
ROATE
 
TSR
TSR
Ranking
Vesting Percentage
 
Ranking
Vesting Percentage
         
<<rank>> Percentile
100%
+
<<rank>> Percentile
100%
<<rank>> Percentile
90%
+
<<rank>> Percentile
90%
<<rank>> Percentile
70%
+
<<rank>> Percentile
70%
<<rank>> Percentile
50%
+
<<rank>> Percentile
50%
<<rank>> Percentile
32.5%
+
<<rank>> Percentile
32.5%
<<rank>> Percentile
22.5%
+
<<rank>> Percentile
22.5%
<<rank>> Percentile
17.5%
+
<<rank>> Percentile
17.5%
Less than <<rank>>
0%
+
Less than <<rank>>
0%

 
 
 

--------------------------------------------------------------------------------

 
 
If the Company’s ranking is above the <<rank>> percentile, but less than the
<<rank>> percentile, then the vesting percentage shall be determined by straight
line interpolation (rounded, where not otherwise resulting in a whole or half
percent, to the next lowest whole or half percent) where the ranking falls
between identified percentile tiers (for example, if the ranking is in the
<<rank>> percentile, then the vesting percentage is <<%>>).


If the aggregate vesting exceeds 100%, all Award Shares shall be vested and
Excess Shares shall be granted as provided in Paragraph 11.


Except as contemplated in Paragraph 2(b), the Award Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution, during the
Period of Restriction.  Except as otherwise provided pursuant to Paragraph 2(b),
the vested portion of the Award Shares as determined pursuant to Paragraph 2(a)
shall become freely transferable by the Associate as of the last day of the
Period of Restriction, and any unvested balance of the Award Shares at that time
shall be forfeited.


All determinations regarding vesting and entitlement to the Award Shares under
this Paragraph 2(a) shall be made and certified to in writing by the Committee
during the first 2-1/2 months following the end of the Performance Period.


(b)
Subject to earlier forfeiture as provided below, in the event a Vesting
Acceleration Event occurs while the Associate is an employee of the Company or
one of its Subsidiaries and after the first calendar quarter in, but prior to
the last day of, the Performance Period, then the ROATE and the TSR of the
Company and the Peer Group shall be determined for all calendar quarters in the
Performance Period ending on or prior to the date of the first such Vesting
Acceleration Event and the vesting provisions set forth in Paragraph 2(a) shall
be applied to a time-weighted portion of the Award Shares (determined by
multiplying the number of Award Shares by a fraction (not to exceed one), the
numerator of which is the number of complete calendar months from the beginning
of the Performance Period to and including the Vesting Acceleration Event, and
the denominator of which is the number of calendar months in the Performance
Period) based on such ROATE and the TSR.  In such event, the Period of
Restriction shall end, the restrictions applicable to the Award Shares shall
automatically terminate, and the Award Shares shall be free of restrictions and
freely transferable, all to the extent of the vested Award Shares as so
determined.  In such event, the balance of the Award Shares which are not vested
shall be immediately forfeited, and no Excess Shares (as otherwise provided for
in Paragraph 11) shall be granted.  All determinations regarding vesting and
entitlement to the Award Shares under this Paragraph 2(b) shall be made and
certified to in writing by the Committee during the period beginning on the date
of the Vesting Acceleration Event and ending 2-1/2 months following the end of
the calendar quarter in which the Vesting Acceleration Event occurs.



(c)
The following terms have the following meanings for purposes hereof:



 
(i)
“Cause” means that the Associate (A) has committed an act of personal
dishonesty, embezzlement or fraud, (B) has misused alcohol or drugs, (C) has
failed to pay any obligation owed to the Company or any affiliate, (D) has
breached a fiduciary duty or deliberately disregarded any rule of the Company or
any affiliate, (E) has committed an act of willful misconduct, or the
intentional failure to perform stated duties, (F) has willfully violated any
law, rule or regulation (other than misdemeanors, traffic violations or similar
offenses) or any final cease-and-desist order, (G) has disclosed without
authorization any confidential information of the Company or any affiliate,
(H) has engaged in any conduct constituting unfair competition, or (I) has
induced any customer of the Company or any affiliate to breach a contract with
the Company or any affiliate.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(ii)
“Peer Group” means the financial institutions listed on Attachment A hereto;
provided that subject to any restrictions and limitations under Section 162(m)
of the Internal Revenue Code, any listed financial institution shall be
eliminated if it is acquired or otherwise changes its structure or business such
that it is no longer reasonably comparable to the Company (as determined by the
Committee), and in the case of any such elimination, the Committee may replace
the eliminated financial institution with another financial institution which it
considers reasonably comparable to the Company.



(iii)
“ROATE” means the cumulative net earnings after taxes available to common
shareholders, adjusted for tax-affected amortization of intangibles, for the
calendar quarters in each calendar year in a specified period of time divided by
average shareholder’s tangible common equity (which is the excess of the
difference between the total assets, excluding total identifiable intangible
assets and goodwill, and the sum of total liabilities and preferred equity,
averaged for the calendar quarters in each calendar year in the specified
period), all as determined in accordance with generally accepted accounting
principles and as reported in the company’s financial statements provided to
shareholders and converted to an annual rate by dividing by the number of years
and partial years (expressed in quarters) in the specified period.



(iv)
“TSR” means the return a holder of common stock earns over a specified period of
time, expressed as a percentage and including changes in Average Market Value
of, and dividends or other distributions with respect to, the stock and
converted to an annual rate by dividing the calculated percentage for the
specified period by the number of years and partial years (expressed in
quarters) in the specified period.  TSR return shall be determined as the sum of
(A) the Ending Average Market Value reduced by the Beginning Average Market
Value and (B) dividends or other distributions with respect to a share paid
during the specified period and with such dividends and other distributions
deemed reinvested in Stock (based on Market Share Price on the date of payment
where not paid in Stock), and (C) with such sum being divided by the Beginning
Average Market Value.  TSR, including the value of reinvested dividends and
other distributions, shall be determined on the basis of the appropriate total
shareholder return model of Bloomberg L.P. or any affiliate thereof or such
other authoritative source as the Committee may determine.  For purposes hereof:



(A)
“Average Market Value” means the average of the closing sale price of such stock
for the applicable ten trading days beginning or ending on a specified date for
which such closing sales price is reported by Bloomberg L.P. or any affiliate
thereof or such other authoritative source as the Committee may determine.



(B)
“Beginning Average Market Value” means the Average Market Value based on the
first ten trading days of the Performance Period.



(C)
“Ending Average Market Value” means the Average Market Value based on the last
ten trading days of the Performance Period (or other period as of which Ending
Average Market Value is calculated).

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(D)
“Market Share Price” means the closing sale price for the specified day (or the
last preceding day thereto for which reported) as reported by Bloomberg L.P. or
any affiliate thereof or such other authoritative source as the Committee may
determine.



(v)
“Vesting Acceleration Event” means the Associate’s death, the Associate’s
retirement, with the consent of the Committee or its delegate, at or after age
sixty-five (65) where there is no Cause (as defined herein) for the Company to
terminate the Associate’s employment, the termination of the Associate’s
employment with the Company and its Subsidiaries by the Company other than for
Cause (as defined herein), the occurrence of a Change in Control (as defined in
the Plan) which with respect to the Associate is a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
its assets (as defined in Section 409A of the Internal Revenue Code), or



(A)
if the Associate does not have an Employment Agreement, the Associate’s
termination of employment due to becoming disabled (as defined for purposes of
Section 22(e)(3) of the Internal Revenue Code), or



(B)
if the Associate has an Employment Agreement, the Associate’s termination of
employment due to becoming disabled (as defined in his or her Employment
Agreement or, if not so defined, as defined for purposes of Section 22(e)(3) of
the Internal Revenue Code), or the Associate’s termination of employment with
the Company and its Subsidiaries at his or her own initiative for “Good Reason”
(as defined in his or her Employment Agreement, but only if defined therein).



For purposes of determining a Vesting Acceleration Event, an “Employment
Agreement” means a written individual employment agreement, or if there is no
employment agreement, then a written individual change in control agreement, as
in effect on the Award Date between the Associate and the Company or one of its
Subsidiaries.  If an Associate does not have such a written individual
employment agreement or change in control agreement, the Associate is considered
not to have an Employment Agreement for purposes hereof.


3.             Stock Certificates.  The stock certificate(s) for the Award
Shares shall be registered on the Company’s stock transfer books in the name of
the Associate.  Physical possession of the stock certificate(s) shall be
retained by the Company until such time as the restrictions hereunder
lapse.  The Associate shall provide a duly executed stock power in blank to the
Company.  The certificate(s) evidencing the Award shall bear the following
legend:


The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Trustmark Corporation 2005
Stock and Incentive Compensation Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a Performance-Based Restricted
Stock Agreement dated <<grant date>>.  A copy of the Plan, such rules and
procedures, and such Performance-Based Restricted Stock Agreement may be
obtained from the Secretary of Trustmark Corporation.


4.             Voting Rights.  During the Period of Restriction, the Associate
may exercise full voting rights with respect to the Award Shares.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
5.             Dividends and Other Distributions.  During the Period of
Restriction, all dividends and other distributions paid with respect to the
Award Shares (whether in cash, property or shares of the Company’s Stock) shall
be registered in the name of the Associate and deposited with the Company as
provided in Paragraph 3.  Such dividends and other distributions shall be
subject to the same restrictions on transferability and vesting as the Award
Shares with respect to which they were paid and shall, to the extent vested, be
paid when and to the extent the underlying Award Shares are vested and freed of
restrictions.


6.             Termination of Employment.  If the Associate’s employment with
the Company and its Subsidiaries ceases prior to the end of the Performance
Period and Paragraph 2(b) does not apply or has not applied, then any Award
Shares subject to restrictions at the date of such cessation of employment shall
be automatically forfeited to the Company.  For purposes of this Agreement,
transfer of employment among the Company and its Subsidiaries shall not be
considered a termination or interruption of employment.


7.             Withholding Taxes.  The Company, or any of its Subsidiaries,
shall have the right to retain and withhold the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to the
Award Shares.  The Committee may require the Associate or any successor in
interest to pay or reimburse the Company, or any of its Subsidiaries, for any
such taxes required to be withheld by the Company, or any of its Subsidiaries,
and to withhold any distribution in whole or in part until the Company, or any
of its Subsidiaries, is so paid or reimbursed.  In lieu thereof, the Company, or
any of its Subsidiaries, shall have the right to withhold from any other cash
amounts due to or to become due from the Company, or any of its Subsidiaries, to
or with respect to the Associate an amount equal to such taxes required to be
withheld by the Company, or any of its Subsidiaries, to pay or reimburse the
Company, or any of its Subsidiaries, for any such taxes or to retain and
withhold a number of shares of the Company’s Stock having a market value not
less than the amount of such taxes and cancel any such shares so withheld in
order to pay or reimburse the Company, or any of its Subsidiaries, for any such
taxes.  The Associate or any successor in interest is authorized to deliver
shares of the Company’s Stock in satisfaction of minimum statutorily required
tax withholding obligations (whether or not such shares have been held for more
than six months and including shares acquired pursuant to this Award if the
restrictions thereon have lapsed).


8.             Administration of Plan.  The Plan is administered by the
Committee appointed by the Company’s Board of Directors.  The Committee has the
authority to construe and interpret the Plan, to make rules of general
application relating to the Plan, to amend outstanding awards pursuant to the
Plan, and to require of any person receiving an award, at the time of such
receipt or lapse of restrictions, the execution of any paper or the making of
any representation or the giving of any commitment that the Committee shall, in
its discretion, deem necessary or advisable by reason of the securities laws of
the United States or any State, or the execution of any paper or the payment of
any sum of money in respect of taxes or the undertaking to pay or have paid any
such sum that the Committee shall in its discretion, deem necessary by reason of
the Internal Revenue Code or any rule or regulation thereunder, or by reason of
the tax laws of any State.


9.             Plan and Prospectus.  This Award is granted pursuant to the Plan
and is subject to the terms thereof (including all applicable vesting,
forfeiture, settlement and other provisions).  A copy of the Plan, as well as a
prospectus for the Plan, has been provided to the Associate, and the Associate
acknowledges receipt thereof.  


10.           Notices.  Any notice to the Company required under or relating to
this Agreement shall be in writing and addressed to:


Trustmark Corporation
Mailing Address

248 E. Capitol Street
P.O. Box 291

Jackson, MS 39201
Jackson, MS 39205



Attention:  Secretary
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Any notice to the Associate required under or relating to this Agreement shall
be in writing and addressed to the Associate at his or her address as it appears
on the records of the Company.


11.
Terms and Conditions Applicable to Excess Shares Where Vesting in the Award
Shares Exceeds 100%.  



(a)
Since vesting in the Award Shares pursuant to Paragraph 2(a) equals the number
of Award Shares multiplied by the sum of the applicable ROATE vesting percentage
and the applicable TSR vesting percentage, the aggregate vesting pursuant to
Paragraph 2(a) could exceed 100%.  In that event, additional Restricted Stock
(“Excess Shares”) shall be granted to the Associate within the first 2-1/2
months following the end of the Performance Period in a number equal to the
excess of the aggregate vesting pursuant to Paragraph 2(a) over 100% multiplied
by the number of Award Shares granted on the Award Date (as adjusted by the
Committee pursuant to Section 4.4 of the Plan to reflect such events as stock
dividends, stock splits, recapitalizations, mergers, consolidations or
reorganizations of or by the Company).  No Excess Shares shall be granted in
connection with vesting pursuant to Paragraph 2(b).



(b)
The Excess Shares, if any, shall be subject to the following terms and
conditions:



(i)
Voting rights shall be provided from the date of grant of the Excess Shares.



(ii)
Dividends and other distributions with respect to the Excess Shares after the
date of grant thereof shall be deposited with the Company and shall be paid, to
the extent vested, when and to the extent the underlying Excess Shares are
vested and freed of restrictions.  No dividends and other distributions shall be
accumulated for periods before the date of grant of the Excess Shares.



(iii)
Subject to earlier vesting or forfeiture as provided below, if the Associate
remains continuously employed by the Company or one of its Subsidiaries from the
beginning of the Performance Period through <<Excess Share vesting date>> (the
“Excess Share Regular Vesting Date”), then the Excess Shares shall be vested and
shall become freely transferable by the Associate as of the last day of the
Excess Share Regular Vesting Date.



(iv)
Notwithstanding Paragraph 11(b)(iii) above, but subject to earlier forfeiture as
provided below, in the event a Vesting Acceleration Event occurs while the
Associate is employed by the Company or one of its Subsidiaries and on or after
the last day of the Performance Period, but prior to the Excess Share Regular
Vesting Date, then the Excess Shares shall be vested and shall become freely
transferable by the Associate as of the date the Vesting Acceleration Event
occurs.



(v)
If the Associate’s employment with the Company and its Subsidiaries ceases prior
to the Excess Share Regular Vesting Date and the Vesting Acceleration Event
vesting in Paragraph 11(b)(iv) above does not apply, then the Excess Shares
still subject to restrictions at the date of such cessation of employment shall
be automatically forfeited to the Company.



12.           Construction.  This Agreement shall be administered, interpreted
and construed in accordance with the applicable provisions of the Plan and in
accordance with both the Award Shares and the Excess Shares being a
Performance-Based Compensation Award (as defined in the Plan) and
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Internal Revenue Code.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
13.            Compliance with Section 409A of the Internal Revenue Code.


(a)
It is intended that any right or benefit which is provided pursuant to or in
connection with this Award which is considered to be nonqualified deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code (a “409A benefit”) shall be provided and paid in a manner, and at such time
(i.e., at the applicable event described herein if a Section 409A payment event
or otherwise at the first Section 409A payment event thereafter consisting of a
fixed time (here, the 2-1/2 month period from <<vesting determination period>>
for Award Shares and <<Excess Share vesting date>> for Excess Shares), a Section
409A disability, a Section 409A separation from service (as described below), or
a Section 409A change with respect to the Associate in the ownership or
effective control of the Company or in the ownership of a substantial portion of
its assets of the Company and including, in the discretion of the Committee or
its delegate, any applicable Section 409A de minimis limited cashout payment
permitted under Treasury Reg. Section 1.409A-3(j)(4)(v)) and in such form, as
complies with the applicable requirements of Section 409A to avoid the
unfavorable tax consequences provided therein for non-compliance.  Consequently,
this Agreement is intended to be administered, interpreted and construed in
accordance with the applicable requirements of Section 409A.  Notwithstanding
the foregoing, the Associate and his or her successor in interest shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on the Associate or his or her successor in interest in
connection with this Agreement (including any taxes and penalties under Section
409A); and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold the Associate or his or her successor
in interest harmless from any or all of such taxes or penalties.



(b)
Except as permitted under Section 409A, any 409A benefit payable to the
Associate or for his or her benefit with respect to the Award may not be reduced
by, or offset against, any amount owing by the Associate to the Company or any
of its affiliates.



(c)
To the extent that entitlement to payment of any 409A benefit occurs due to
termination or cessation of employment, termination or cessation of employment
shall be read to mean “separation from service” (within the meaning of Section
409A and as applicable to the Company and its affiliates).  Where entitlement to
payment occurs by reason of such termination or cessation of employment and the
Associate is a “specified employee” (within the meaning of Section 409A, as
applicable to the Company and its affiliates and using the identification
methodology selected by the Company from time to time in accordance with Section
409A) on the date of his or her “separation from service”, then payment of such
409A benefit shall be delayed (without interest) until the first business day
after the end of the six month delay period required under Section 409A or, if
earlier, after the Associate’s death.  In determining separation from service,
separation from service is determined based on the “Separation from Service”
definition in the Trustmark Corporation Deferred Compensation Plan (as in effect
on <<date>>), which provides, in part, that in determining separation from
service as an employee, separation from service occurs when it is reasonably
anticipated that no further services would be performed after that date or that
the level of services the Associate would perform after that date (whether as an
employee or independent contractor) would permanently decrease to less than 50%
of the average level of bona fide services performed over the immediately
preceding <<months>> month period.



14.           CPP Limitations.  The Company has participated in the Troubled
Asset Relief Program Capital Purchase Program (the “CPP”) created by the U.S.
Department of the Treasury (the “Treasury Department”) pursuant to authority
granted under the Emergency Economic Stabilization Act of 2008 (the “EESA”); and
the Company is required to comply with the requirements of Section 111(b) of the
EESA, as amended from time to time and as applicable to it, and the CPP with
respect to the compensation of each current and future employee of the Company
(as determined for purposes of the EESA and the guidance and regulations issued
by the Treasury Department with respect to the CPP (the “CPP Requirements”)), in
accordance with the CPP Requirements.  The Associate acknowledges and
understands that this Agreement shall be administered, interpreted and construed
and, if and where applicable, benefits provided hereunder shall be limited,
deferred and/or subject to repayment to the Company in accordance with the CPP
Requirements and Section 111(b) of the EESA, as amended from time to time, to
the extent legally applicable with respect to the Associate, as determined by
the Committee in its discretion.  The Committee shall have the right
unilaterally to amend this Agreement to effect or document any changes or
additions which in its view are necessary or appropriate to comply with the CPP
Requirements and Section 111 of the EESA, as amended from time to time.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Associate have signed this Agreement as of the date first
above written.



 
COMPANY:
           
TRUSTMARK CORPORATION
           
By:
     
Its:
             
ASSOCIATE:
           
By: 
     
        «name»
 

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Attachment A


Listing of Peer Group




<<listing of peer financial institutions>>
 
 

--------------------------------------------------------------------------------